Citation Nr: 1525754	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946 and from October 1950 to November 1966.  He died in October 1991.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant requested a Travel Board hearing in her Form 9.  She has not been afforded such a hearing.  Thus, she should be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Appellant should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

